Citation Nr: 0403850	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a initial disability rating in excess of 
50 percent for post-traumatic stress disorder for the period 
of time prior to February 25, 2002.

2.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder for the period of 
time subsequent to February 24, 2002.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  That rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent disability rating, effective in June 
2000.  Subsequently, a March 2003 rating decision granted a 
70 percent disability rating for the veteran's service 
connected PTSD, effective February 25, 2002.

This appeal being from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2003), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the present case, the RO has scheduled the veteran for VA 
Compensation and Pension psychiatric examinations on multiple 
occasions, but the veteran has failed to report to these 
examinations.  In each instance, the veteran's representative 
has responded by filing a "notice of disagreement" stating 
that the requests for VA examinations are "arbitrary and 
capricious" as the veteran has provided medical evidence 
which is adequate for rating purposes.  

Nevertheless, a review of the medical evidence of record 
reveals that it is not adequate for rating purposes.  The 
medical evidence of record does not adequately address the 
criteria for rating PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003); see also 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
veteran's representative argues that the private medical 
evidence of record is adequate, however, if VA determines 
that a VA examination is necessary to properly ensure that a 
disability is accurately rated, the veteran is required to 
report for the examination.  38 C.F.R. §§ 3.326, 3.327 
(2003).  The veteran and his representative are hereby 
notified that failure to report, without good cause, for an 
examination scheduled in conjunction with a claim for an 
increased evaluation will result in the denial of that claim.  
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id. 

Accordingly, this case is remanded for the following actions:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for PTSD since 
2000.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already of record.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities, if 
any, which are not already of record.  

2.  The RO should contact the veteran and 
ask him if he is receiving disability 
benefits from the Social Security 
Administration for his PTSD.  If the 
veteran indicates that he is, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran must be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of the service-connected 
PTSD.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the psychiatrist in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The report of examination 
must include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
psychiatrist is requested to reconcile the 
diagnoses and specify which symptoms are 
associated with, and which disorders are 
part of or caused by, PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it must be 
specified.  The psychiatrist must describe 
how the symptoms of PTSD affect the 
veteran's social and industrial capacity.  
The psychiatrist must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
post-traumatic stress disorder:  depressed 
mood; anxiety; suspiciousness; panic 
attacks; chronic sleep impairment; mild 
memory loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of his psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed. 

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause will 
result in the denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  A social and industrial survey should 
be conducted.  It should be ascertained if 
the veteran is currently employed.  A 
filed visit to the veteran's residence and 
his place of employment should be 
conducted and family members, coworkers, 
employees, members of the community, and 
the veteran should be interviewed.  The 
purpose of this survey is to obtain 
information upon which to assess the 
social and industrial impact of PTSD, to 
include the ability to secure or to 
maintain substantially gainful employment.  

6.  Thereafter, the claim must be 
readjudicated.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


